UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------X
                                                          :
                                                                                       5/28/2021
LESTER PEARSON,                                           :
                                                          :
                                         Plaintiff,       :
                                                          :       20-CV-9482 (VSB)
                           -against-                      :
                                                          :             ORDER
DEPARTMENT OF CORRECTIONS, et al., :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        Plaintiff filed this action on November 9, 2020. (Doc. 1.) On January 5, 2021, Plaintiff

filed a second amended complaint (“Second Amended Complaint”). (Doc. 10.) On February 22,

2021, I issued an order of service. (Doc. 11.) On March 10, 2021, Defendant Cynthia Brann

(“Brann”) waived service, and her deadline to respond the Second Amended Complaint was May

10, 2021. (See Doc. 15.) On March 15, 2021 a Marshal’s process receipt and return was filed

indicating that Defendant Patsy Yang (“Yang”) was served on March 8, 2021. (Doc. 16.)

Yang’s deadline to respond to the Second Amended Complaint was May 7, 2021. (See id.) On

April 1, 2021 a Marshal’s process receipt and return was filed indicating that Defendant

Margaret Egan (“Egan”) was served on March 24, 2021. (Doc. 17.) Egan’s deadline to respond

to the Second Amended Complaint was May 24, 2021. (See id.) To date, Defendants have not

appeared or responded to the complaint. Plaintiff has filed a letter reiterating his concerns about

his conditions of confinement at the Vernon C. Bain Center. (Doc. 14.) Accordingly, if Plaintiff

intends to seek a default judgment, he is directed to do so in accordance with Rule 4(H) of my

Individual Rules and Practices in Civil Cases by no later than June 18, 2021. If Plaintiff fails to

do so or otherwise demonstrate that he intends to prosecute this litigation, I may dismiss this case
for failure to prosecute pursuant to Federal Rule of Civil Procedure 41(b). The Clerk’s Office is

directed to mail a copy of this order to Pro Se Plaintiff.

SO ORDERED.

Dated:     May 28, 2021
           New York, New York                        ________________________________
                                                     VERNON S. BRODERICK
                                                     United States District Judge
